                                                                               Case 3:19-cv-07651-EMC Document 71 Filed 12/12/19 Page 1 of 2


                                                                         1   Andrew P. Holland/Bar No. 224737
                                                                             aholland@thoits.com
                                                                         2   Nathaniel H. Lipanovich/Bar No. 292283
                                                                             nlipanovich@thoits.com
                                                                         3   THOITS LAW
                                                                             A Professional Corporation
                                                                         4   400 Main Street, Suite 250
                                                                             Los Altos, California 94022
                                                                         5   Telephone: (650) 327-4200
                                                                             Facsimile: (650) 325-5572
                                                                         6
                                                                             Attorneys for Defendant
                                                                         7   DSS Technology Management, Inc.
                                                                         8

                                                                         9                                UNITED STATES DISTRICT COURT
                                                                        10                            NORTHERN DISTRICT OF CALIFORNIA
                                                                        11

                                                                        12   INTEL CORPORATION, APPLE INC.,               No. 19-7651
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13                  Plaintiffs,                   NOTICE OF APPEARANCE OF
                                                                                                                          NATHANIEL H. LIPANOVICH
                                                (650) 327-4200
THOITS LAW




                                                                        14   v.
                                                                        15   FORTRESS INVESTMENT GROUP LLC,
                                                                             FORTRESS CREDIT CO. LLC, UNILOC
                                                                        16   2017 LLC, UNILOC USA, INC., UNILOC
                                                                             LUXEMBOURG S.A.R.L., VLSI
                                                                        17   TECHNOLOGY LLC, INVT SPE LLC,
                                                                             INVENTERGY GLOBAL, INC., DSS
                                                                        18   TECHNOLOGY MANAGEMENT, INC.,
                                                                             IXI IP, LLC, AND SEVEN NETWORKS,
                                                                        19   LLC,
                                                                        20                  Defendants.
                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                             40041.001/1338330v1                    1
                                                                                           NOTICE OF APPEARANCE OF NATHANIEL H. LIPANOVICH
                                                                               Case 3:19-cv-07651-EMC Document 71 Filed 12/12/19 Page 2 of 2


                                                                         1          TO THE CLERK OF THE COURT AND TO ALL PARTIES IN THIS ACTION:
                                                                         2          PLEASE TAKE NOTICE that Nathaniel H. Lipanovich of Thoits Law hereby enters his
                                                                         3   appearance in this matter as counsel of record for Defendant DSS Technology Management, Inc.
                                                                         4

                                                                         5   Dated: December 12, 2019
                                                                         6                                            Respectfully submitted,
                                                                         7
                                                                                                                                          THOITS LAW
                                                                         8

                                                                         9                                            By:            /s/ Nathaniel Lipanovich
                                                                                                                                    Nathaniel H. Lipanovich
                                                                        10
                                                                                                                                    Attorneys for Defendant
                                                                        11                                                      DSS Technology Management, Inc.

                                                                        12
                                          Los Altos, California 94022
                                          400 Main Street, Suite 250
             A PROFESSIONAL CORPORATION




                                                                        13
                                                (650) 327-4200
THOITS LAW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                              40041.001/1338330v1                    2
                                                                                            NOTICE OF APPEARANCE OF NATHANIEL H. LIPANOVICH
